Citation Nr: 0613319	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-05 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for bilateral pes planus with plantar tylomas, status 
post left foot surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
April 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified at a Board videoconference hearing in 
August 2004.  A transcript (T) of the hearing has been 
associated with the claims file.  Thereafter, the Board 
decision in October 2004 remanded the case to the RO for 
further development.  The case was recently returned to the 
Board.


FINDING OF FACT

The bilateral pes planus with plantar tylomas, status post 
left foot surgery is currently manifested by evidence of 
severe disability with pain on manipulation of the feet 
greater on the left, mild pronation of the Achilles tendon, 
callosities on the left plantar surface, there is additional 
functional impairment from pain after standing or walking all 
day in the workplace. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for bilateral pes planus with plantar tylomas, status 
post left foot surgery have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO initially provided the claimant 
with notice of the VCAA in June 2002, before issuing a 
decision in November 2002 that denied the claim for increase.  
Furthermore, he was issued VCAA letters in July 2003 and then 
in November 2004 pursuant to a Board remand.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met.  

The June 2002, July 2003 and November 2004 letters informed 
the appellant of the provisions of the VCAA and he was 
advised to identify or submit any evidence in support of this 
claim that had not been obtained and which he thought would 
support the claim.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The VCAA-specific letters advised the appellant of the 
evidence to submit to show that he was entitled to an 
increased evaluation.  He was informed that VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
claimant of the information and evidence necessary to 
substantiate the claim as required by Quartuccio.  

As to the "fourth element" as discussed above, the 
appellant was provided every opportunity to identify and 
submit evidence in support of the claim.  See also, 
VAOPGCPREC 01-04.  The VCAA notices provided the opportunity 
to submit any additional evidence in support of this claim 
and on page 3 of the November 2004 letter there was a direct 
reference to this element.  The VCAA requires that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been adequately presented.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Furthermore, 
there is also no harm or prejudice as to any notice 
deficiency with respect to the effective date element for 
increased compensation, as the Board is denying entitlement 
to an increased evaluation for his pes planus.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board obtained records of VA 
treatment and private treatment for the feet.  The veteran 
received two comprehensive examinations, most recently early 
in 2005.  There is no report of additional relevant private 
treatment that has not been requested.  The veteran's 
testimony assisted in the development of a record that would 
support an informed determination.  Although the 
representative argues for remanding the claim again, it 
appears that the remand directives were substantially 
complied with as reflected in the RO actions to obtain 
relevant treatment records and in affording the veteran a 
current examination.  The veteran did not respond to the VCAA 
letter is November 2004 seeking information based on his 
hearing testimony.  Thus, the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
obligations established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim for increase.  Relevant records are 
included in the file and the Board finds that the record 
contains sufficient competent medical evidence to decide the 
claim.  VA's duty to assist the appellant in the development 
of the claim has been satisfied and the Board will turn to a 
discussion of the issue on the merits.


Analysis

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The record shows that the veteran was award service 
connection based on aggravation, which is reflected in the 20 
percent evaluation for his bilateral pes planus.  The 
evaluation takes into account the preexisting level of 
disability of 10 percent that was deducted to determine the 
initial evaluation.  See 38 C.F.R. §§ 3.322, 4.22.  Thus the 
baseline level of disability is 30 percent.

The veteran's bilateral foot disability which is rated as pes 
planus with plantar tylomas, status post left foot surgery in 
essence subsumes other alternative evaluation schemes, such 
as hammertoes, and other foot disabilities.  The Board notes 
at this point that the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited. 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  There do not 
appear to be separate and distinct manifestations that could 
be compensated under different diagnostic codes such as 
hammertoes, or other foot disabilities.  Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 
(1993).  Shifting diagnostic codes may appear harmless but 
may create confusion as to the criteria employed in a 
disability evaluation and the extent of the service-connected 
pathology.  See, e.g., Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  See also 38 C.F.R. §§ 4.2, 4.21.  

The 20 percent evaluation he receives is not based on the 
highest rating available in the rating scheme for bilateral 
pes planus.  The 30 percent criteria used as the baseline for 
his evaluation contemplate objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 50 percent evaluation is 
characterized by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5276.  

The VA examiner in October 2002 noted the veteran did not 
report specific flare-ups and that he worked and did normal 
daily activities.  He had mild pronation of the flat left 
foot and he could rise on his toes.  There was only one 
hammertoe on the left and he had tenderness and soreness 
under the left foot metatarsals.  The right foot was also 
flat, with mild pronation with weight bearing, and only 
slight metatarsal and plantar tenderness.  The 
contemporaneous VA outpatient reports note the symptomatic 
left foot with pain on weight bearing but objectively no 
deformity, swelling, tenderness or effusion.  June 2002 and 
January 2003 entries noted he ambulated without a problem.  
The private podiatrist he saw early in 2003 for pes planus 
characterized the pes planus as severe, which is the level of 
disability contemplated in the 30 percent evaluation.  
However, the veteran did not have effusion, edema or any pain 
with range of motion and he was intact on a neurological and 
vascular basis.  With treatment he showed improvement with 
only mild discomfort of the left foot, although there was a 
reference to difficulty obtaining suitable orthotics. 

At the recent Board hearing he described difficulty obtaining 
suitable orthotics and the pain, swelling, cramps and spasm 
he experienced and stated he had callus only on the left foot 
(T 6-8, 11, 16, 18).  He also described his work requirements 
and he stated that he did yard work and house work (T 7, 17).

More recently, the VA examiner in 2005 noted the veteran was 
obtaining suitable orthotics and that he had a tender scar on 
the third toe of the left foot which was also a hammertoe 
that was slightly swollen but not tender to palpation.  The 
ball of the foot was tender to palpation.   He had loss of 
medial arch with weight bearing.  The examiner stated the 
bilateral valgus angulation of the Achilles tendon, 4 degrees 
on the right and 3 degrees on the left, was easily corrected 
to 0 degrees without pain.  Range of motion movements were 
full and pain free, strength was graded as 5/5 and sensation 
was intact and there was no evidence of instability and no 
swelling of either foot.  There was pain to palpation with 
pressure on the plantar surface of the third metatarsal head 
which reproduced the pain experienced with weight bearing.   

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
for the bilateral disability is not warranted.  The 
disability overall, appears to reflect no more impairment 
than the corresponding percentage evaluation under Code 5276 
of 30 percent would contemplate.  The symptomatic disorder is 
manifested by pain and objective findings of tenderness that 
the Board equates with pain on manipulation of the feet, 
although his symptoms are greater on the left.  The criteria 
contemplated for the highest evaluation of 50 percent appear 
collective rather than independent elements and overall his 
manifestations objectively are not an appropriate basis for a 
higher rating.  He did report flare-ups on the recent 
examination after all day on his feet.  Overall, the 
examination findings were consistent with his complaint of an 
ongoing problem, although he was able to function normally at 
his job which required prolonged standing and walking.  
Again, the examiners confirmed flat feet with tender and sore 
plantar surfaces, but without other swelling or deformity.  
Furthermore the Achilles displacement is no more than mild 
and according to the examiner in 2005 easily correctable 
without pain.  

As noted previously, the regulations may not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue, but the evaluation shall be based upon the entire 
record.  The examinations are deemed adequate from the 
standpoint of probative weight.  In addition, although 
reporting functional loss due to pain after he stood and 
walked all day, from his objective presentation on the recent 
VA examination and his testimony he is apparently able to 
function normally in the workplace and at home in activities 
requiring ambulation which suggests little appreciable 
functional loss (T 7, 17).  The objective findings must more 
nearly approximate those in the rating criteria, which must 
be applied in the rating evaluation.  Drosky v. Brown, 10 Vet 
App. 251 (1997).  However, the record clearly does not show 
the 50 percent evaluation criteria more nearly approximated 
based on the objective evaluations several years apart, and 
according due consideration to the nature and extent of 
additional functional loss he described.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the pes planus disability has 
required, for example, frequent hospitalization or have been 
shown to markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  For example the veteran is employed full time as 
a postal worker and he stated that he did not receive any 
concessions in the workplace and that his feet would bother 
him after several hours on the job (T 7, 13-14).  He also 
told a VA examiner in October 2002 that he did extensive 
walking at work and it was reported on the recent VA 
examination that he was on his feet the entire time at work 
without functional limitation.  The percentage evaluations 
recognize a substantial impairment of the feet and the 
functional impact in the workplace has been noted in VA 
records which show occasional references to the feet.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for bilateral pes planus with plantar tylomas, status 
post left foot surgery is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


